UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                            July 6, 2021

 SHEK MOOI CHONG ET AL,

                                   Plaintiffs,
                                                                 16-cv-5591 (ALC) (GWG)
                       -against-
                                                                 ORDER
 GOLDEN 88 SPOON INC. ET AL,

                                   Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         The Court cancels the July 6, 2021 bench trial. The parties shall file a status letter by July

9, 2021.

SO ORDERED.

Dated:      July 6, 2021
            New York, New York

                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
